Citation Nr: 1809896	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  03-17 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a psychiatric disorder, other than other specified trauma and stressor-related disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a bilateral foot disability, other than status post fracture of the left second toe.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2003, November 2010, April 2012, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was most recently before the Board in April 2016, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in September 2009.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Throughout the appeal period, the functional impairment resulting from the Veteran's GERD has more nearly approximated persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

2.  The Veteran has PTSD and major depressive disorder as a result of active service.

3.  The Veteran's current sleep apnea is not the result of disease or injury incurred in or aggravated by active service.

4.  The Veteran's current bilateral foot disability, other than status post fracture of the left second toe, is not the result of disease or injury incurred in or aggravated by active service; or proximately due to, or aggravated by, a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for GERD have been met since January 16, 2001.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.114a, Diagnostic Code 7346 (2017).

2.  The criteria for service connection for PTSD and major depressive disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  The criteria for service connection for a bilateral foot disability, other than status post fracture of the left second toe, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.307, 3.309, 3.310 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice in a consolidated notice letter sent to the Veteran in October 2016, as well as through several other notice letters sent throughout the appeal period.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified treatment records have been obtained and considered regarding this claim.  VA has provided adequate examinations regarding the claims that are the subject of this appeal, as discussed in more detail below.  There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating the claims that are the subject of this appeal, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Initial Rating GERD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

A 10 percent rating is assigned for GERD throughout the appeal period.  GERD is rated by analogy under Diagnostic Code 7346, which relates to hiatal hernia.  See 38 C.F.R. § 4.114.  Under Diagnostic Code 7346, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is granted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is assigned when there are two or more symptoms for the 30 percent evaluation of less severity.  Id.

The Veteran's GERD has been assessed during three VA examinations in the appeal period.  An October 2001 VA examiner diagnosed GERD and noted the Veteran experienced heartburn (pyrosis), indigestion, chest tightness, and nausea as a result.  The October 2001 VA examiner noted the Veteran did not experience vomiting or any other significant symptoms as a result of GERD and maintained a stable weight.

A June 2010 VA examiner noted the Veteran experienced moderate esophageal distress and nausea as a result of GERD, but found he did not experience vomiting, dysphagia, hematemesis, or melena at the time of the examination.  The June 2010 VA examiner acknowledged the Veteran's reports of a remote history of hematemesis, but reported the Veteran was in overall good health at the time of the examination with no indication of hematemesis at the time of the examination.

A March 2017 VA examiner noted the Veteran currently experiences persistently recurrent epigastric distress with dysphagia; pyrosis; reflux; regurgitation; substernal, arm, and shoulder pain; nausea; and vomiting as result of GERD.  The March 2017 VA examiner reported the Veteran does not experience material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The March 2017 VA examiner commented that the functional impairment resulting from GERD appears to have improved over the years based on review of treatment records and prior examination reports.

The record also includes a Disability Benefits Questionnaires (DBQ) prepared by the Veteran's treating physician, J.A.P., M.D., in January 2016.  J.A.P., M.D., noted the Veteran experiences epigastric distress, pyrosis, and reflux as a result of GERD, but reported he does not experience any other significant symptoms related to GERD.

Review of the Veteran's treatment records reveals the functional impairment noted in the VA examination reports and the January 2016 DBQ is reflective of the recorded history of the disability.  Treating physicians have noted symptoms similar to those noted in the examination reports and treated them with various medications during the appeal period.

Resolving reasonable doubt in the Veteran's favor, the Board finds a 30 percent rating is warranted for GERD from the effective date of service connection, January 16, 2001.  The March 2017 VA examiner noted the Veteran experiences persistently recurrent epigastric distress with dysphagia; pyrosis; regurgitation; and substernal, arm, and shoulder pain as result of GERD.  These are the required symptoms for a 30 percent rating under Diagnostic Code 7346.  The March 2017 VA examiner compared the current impairment with the recorded history and noted it appears there has been some improvement in the Veteran's condition.  Thus, the Board finds the symptoms noted by the March 2017 VA examiner were most likely present to some degree throughout the appeal period even though they were not specifically noted in examination reports.  The Board notes VA regulations acknowledge different examiners, at different times, will not describe the same disability in the same language.  38 C.F.R. § 4.2.  The Board finds this regulation relevant as the examination reports prior to the March 2017 VA examination report were not prepared on standardized forms that track the criteria outlined in Diagnostic Code 7346.  The Board acknowledges the March 2017 VA examiner commented the Veteran's GERD is not productive of considerable or severe impairment of health and described it as "more of a condition that he must factor into his daily life and routine."  Nevertheless, the Board finds the effects on the Veteran's daily life and routine noted by the March 2017 VA examiner, to include missing approximately seven days of work per year due to GERD, more nearly approximate considerable impairment of health when compared to the lower rating criteria; therefore, the 30 percent rating must assigned in accordance with 38 C.F.R. § 4.7.

The Board finds a rating in excess of 30 percent is not warranted for GERD at any point in the appeal period.  Material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health are required for a rating in excess of 30 percent under Diagnostic Code 7346.  These symptoms have not been found during VA examinations and were not reported by the Veteran's treating physician in the January 2016 DBQ.  There is also no evidence of these symptoms recorded in treatment records.  The Board acknowledges the June 2010 VA examiner noted the Veteran's reports of a remote history of hematemesis (vomiting of blood); however, the Veteran has denied experiencing this symptom in several other examinations and specifically reported to the March 2017 VA examiner that he has never experienced this symptom.  Further, an isolated finding of hematemesis would not be sufficient to support a 60 percent rating under Diagnostic Code 7346 because there would also have to be a finding that GERD has resulted in material weight loss and is productive of severe impairment of health, both of which are not supported by the record.  In sum, the preponderance of evidence is against a finding that the Veteran experiences material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Thus, a rating in excess of 30 percent for GERD is not warranted at any point in the appeal period and to this extent the Veteran's appeal must be denied.

III.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


	A.  Psychiatric Disorders

The Veteran has been previously granted service connection for other specified trauma and stressor-related disorder.  Nevertheless, there are other psychiatric diagnoses of record that must be addressed, most notably post-traumatic stress disorder (PTSD) and major depressive disorder.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board notes service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f).

Upon review of the record, the Board finds service connection is also warranted for PTSD and major depressive disorder.  The record includes an October 2001 assessment from the Veteran's mental health providers at the VA Medical Center in Durham, North Carolina.  The October 2001 assessment indicates the Veteran has PTSD and major depressive disorder due to his experiences during the Persian Gulf War.  Although the report includes what appears to be a typo suggesting the Veteran served in the Republic of Vietnam, the totality of the report clearly shows the diagnoses were based on the correct period of service in the Persian Gulf.  The Agency of Original Jurisdiction later rejected this report and denied service connection for PTSD, suggesting treatment records revealed the Veteran's diagnosis was changed to a psychotic disorder.  While treatment records from approximately 2003 provide some indication providers were attempting to rule out psychosis in the Veteran's case, treatment records throughout the appeal period show the Veteran continues to be treated for PTSD and depression.  The prior diagnoses were recently corroborated by a November 2016 DBQ prepared by one of his current mental health providers, J.A.B., Ph.D.

The Board acknowledges the most recent VA examiner has discounted the prior diagnoses and opined that the Veteran has a personality disorder, a condition for which service connection generally cannot be granted because it does not constitute a disease or injury within the meaning of VA laws and regulations.  See 38 C.F.R. § 4.127.  However, the opinions of the Veteran's treating providers are sufficient to establish service connection because they are presumed to be made in accordance with 38 C.F.R. § 4.125(a) and are no more or less probative than the opinion of a VA examiner.  See Cohen, 10 Vet. App. at 140 (finding that mental health professionals making a PTSD diagnosis "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").  In sum, the Board finds the evidence is in at least relative equipoise as to whether the Veteran has PTSD and major depressive disorder as a result of his active service.  Resolving reasonable doubt in the Veteran's favor, the Board finds service connection for PTSD and major depressive disorder is warranted.

As previously noted, the diagnosis of a personality disorder does not constitute a disease or injury within the meaning of VA laws and regulations.  See 38 C.F.R. § 4.127.  A finding that the Veteran has a personality disorder would also weigh against his service connection claim for other psychiatric disorders.  Thus, further discussion of the diagnosis of a personality disorder is not warranted.  Additionally, the record includes rule-out diagnoses for psychotic disorders early in the appeal period.  As with the diagnosis of a personality disorder, the Board finds these diagnoses weigh against the Veteran's service connection claim for other psychiatric disorders.  The diagnoses are also equivocal in nature and were never associated with service by mental health professionals.  As such, the Board finds the evidence is more heavily weighted toward a finding of PTSD and major depressive disorder for which service connection is being granted.  Finally, the record includes diagnoses of various substance abuse disorders, which have been shown to be in sustained full remission throughout the appeal period.  The full sustained remission of the substance abuse disorders negates the finding of a current disability; therefore, discussion of whether secondary service connection for the diagnoses is not warranted.  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Ultimately, the evidence shows it is at least as likely as not the Veteran has PTSD and major depressive disorder as a result of his active service.  Resolving any remaining reasonable doubt in the Veteran's favor, service connection for these disorders is warranted.  These diagnoses will be rated in conjunction with the previously service-connected psychiatric disorder in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.

	B.  Sleep Apnea

The record reflects the Veteran was first diagnosed as having sleep apnea in 2010.  Thus, the current disability requirement for his service connection claim has been established.  The only issue that remains is whether the current disability is the result of disease or injury incurred in or aggravated by active service.

In March 2017, a VA examiner examined the Veteran and considered his competent reports of snoring and daytime sleepiness in service.  After review of the claims file, the March 2017 VA examiner determined the Veteran's current sleep apnea is less likely than not the result of disease or injury incurred in or aggravated by active service.  The March 2017 VA examiner noted the Veteran was found to have mild obstructive sleep apnea after a sleep study in June 2010.  The March 2017 VA examiner explained a finding of sleep apnea is based upon an apnea-hypopnea index, which cannot be inferred with any reasonable degree of certainty from symptoms that are common in general populace such as snoring and daytime sleepiness.  Based on the lack of documented treatment for a sleep disorder in service and for many years thereafter combined with the inability to infer sleep apnea from symptoms such as snoring and daytime sleepiness, the March 2017 VA examiner concluded it would be unreasonable to attribute the Veteran's current sleep apnea to a disease incurred in or aggravated by active service.

The Board acknowledges the Veteran is competent to report observable symptoms like snoring and daytime sleepiness, but he is not competent to address more complex medical issues such as causation or etiology, or diagnosis conditions which are beyond lay observation like sleep apnea.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board notes it must determine on a case-by-case basis whether a claimant's particular disability is the type of disability for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The March 2017 VA opinion clearly establishes sleep apnea is not the type of disability that is capable of being established by lay evidence.

There is no evidence that suggests sleep apnea is proximately due to or aggravated by the Veteran's other service-connected disabilities, and the Veteran has not raised this issue.  See 38 C.F.R. § 3.310.  Therefore, an opinion is unnecessary in this regard.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (indicating there must be some evidence that associates a current disability with service); see also Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting evidence that indicates that the claimant's disability may be associated with service must go beyond the claimant's own statements suggesting that such a link exists).  The Board acknowledges the Veteran's service-connected psychiatric disability results in sleep impairment for which the Veteran is already compensated, but there is no evidence linking this impairment to the physical process that produces sleep apnea, as explained in the March 2017 VA examination report.

In sum, the Board finds the preponderance of evidence is against the Veteran's service connection claim for sleep apnea.  The most probative evidence, the March 2017 VA opinion, indicates it is less likely than not the Veteran's current sleep apnea is the result of disease or injury incurred in or aggravated by active service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the Veteran's service connection claim for sleep apnea must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	C.  Bilateral Foot Disability

The record reflects the Veteran has a bilateral foot disability, other than status post fracture of the left second toe.  During the appeal period, he has been found to have bilateral pes planus, hallux valgus with bunions, plantar fasciitis, and osteoarthritis of the first metatarsophalangeal joints, as well as a right heel calcaneal spur.  The Veteran asserts his current foot conditions are the result of physical activity in service, to include military parachuting activities, and the record has provided some indication that there may be a relationship between his current foot conditions and his service-connected bilateral knee disability.  The only issue that remains is whether there is a nexus between the current disability and the in-service injury and/or service-connected disabilities.

VA has obtained several opinions regarding the Veteran's service connection claim for a bilateral foot disability, other than status post fracture of the left second toe.  June 2010, August 2014, and December 2015 VA examiners all provided negative opinions regarding the Veteran's claim.  The Board, however, found these opinions to be inadequate to make an informed decision on the Veteran's claim because they only addressed certain conditions and did not fully take into account the Veteran's reports of a continuity of symptomatology since service.  The Board remanded this matter in April 2016 to obtain a comprehensive opinion that addressed both direct and secondary service connection while also considering the Veteran's reports of a continuity of symptomatology since service.

In March 2017, a VA examiner provided the comprehensive opinion requested by the Board in its April 2016 remand.  The March 2017 VA examiner considered the entire recorded history of the claimed disability, as well as the Veteran's lay reports regarding in-service trauma and a continuity of symptomatology since service.  After review of the claims file and an in-person examination, the March 2017 VA examiner determined the Veteran's current foot conditions, other than status post fracture of the left second toe, are less likely than not the result of disease or injury incurred in or aggravated by active service; or proximately due to, or aggravated by, his service-connected left knee disability.

The March 2017 VA examiner noted the Veteran had an intraarticular fracture of the second left proximal interphalangeal joint in service in December 1985.  The March 2017 VA examiner reported x-rays conducted in 2010 revealed this injury resolved without any further complications.  The March 2017 VA examiner further noted the Veteran was diagnosed as having bilateral pes planus, hallux valgus with bunions, and osteoarthritis of the first metatarsophalangeal joints in June 2010 and was diagnosed as having left plantar fasciitis and a right heel calcaneal spur shortly thereafter in 2011.  The March 2017 VA examiner explained obesity is a known factor for developing pes planus and determined it was the most likely cause in the Veteran's case.  The March 2017 VA examiner also determined the osteoarthritis of the first metatarsophalangeal joints is the result of wear and tear from weight-bearing, in which the Veteran's obesity also played a role.  The March 2017 VA examiner commented there was no evidence the Veteran's first metatarsophalangeal joints were injured at the time of the in-service injury to the second left proximal interphalangeal joint.  The March 2017 VA examiner concluded the hallux valgus with bunions resulted from pronation due to pes planus and the osteoarthritis of the first metatarsophalangeal joints.  The March 2017 VA examiner further concluded obesity led to the subsequent development of left plantar fasciitis and a right heel calcaneal spur due to the repetitive stress from weight bearing.  The March 2017 VA examiner cited medical literature showing obesity is a leading factor for common foot disorders to support his opinion.

With regard to secondary service connection, the March 2017 VA examiner reiterated the Veteran's current foot conditions, other than status post fracture of the left second toe, are due to obesity and excessive weight bearing and, therefore, are not caused by the Veteran's service-connected bilateral knee disability, to include the use of knee braces as had been previously suggested in treatment records.  The March 2017 VA examiner explained knees simply act as a conduit that transfers the body's weight to the feet.  The March 2017 VA examiner further explained the service-connected bilateral knee disability does not result in any additional weight or forces being exerted upon the Veteran's feet than would be exerted without the presence of the bilateral knee disability; therefore, he concluded the current foot conditions, other than status post fracture of the left second toe, are not the result of the service-connected bilateral knee disability.  The March 2017 VA examiner further concluded there is no evidence the Veteran's service-connected bilateral knee disability has aggravated the claimed foot conditions, other than status post fracture of the left second toe, because the current severity of the conditions is not greater than the baseline severity of the conditions.

The Board finds the March 2017 VA opinion to be the most probative evidence of record regarding the Veteran's service connection claim for a bilateral foot disability, other than status post fracture of the left second toe.  The March 2017 VA examiner considered an accurate factual history of the claimed disability and provided a well-reasoned rationale supported by medical literature for his opinion that the claimed disability is not the result of disease or injury incurred in or aggravated by active service; or proximately due to, or aggravated by, his service-connected left knee disability.  The Board acknowledges the Veteran is competent to report his medical history and manifestations of observable symptomology such as pain, but he is not competent to address more complex medical issues such as causation or etiology, or make a diagnosis of conditions which are beyond lay observation.  See Jandreau, 492 F.3d at 1376-77.  The Veteran's current multiple foot conditions require medical expertise, and, in some instances, imaging studies to diagnose.  The complexity and inter-related nature of the conditions places them beyond the realm of lay evidence in the Board's view.  Further, although deemed not adequate to make an informed decision of the totality of the Veteran's claim, the prior opinions of medical experts lend support to the probative value of the March 2017 VA opinion, which is adequate to make an informed decision on all aspects of the Veteran's claim.

In so much as osteoarthritis of the first metatarsophalangeal joints constitutes a chronic disease within the meaning of 38 C.F.R. § 3.309, the Board finds the presumptive provisions of 38 C.F.R. § 3.307(a)(3) relating to chronic diseases are not for application because the evidence does not establish arthritis manifest within one year of the Veteran's separation from service.  The earliest confirmation of arthritis in this case is from 2010, almost twenty years after the Veteran's separation from service.  The Board acknowledges the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology if a chronic disease is diagnosed after separation from service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran has reported continual symptoms of foot pain since service, the Board finds such testimony as to continuity of symptomatology for the currently claimed disabilities is outweighed by the probative value of the March 2017 VA opinion.  Further, the Veteran is entitled to service connection for the injury noted in service, a fracture of the left second toe.  The Board finds the March 2017 VA opinion to be more probative as to nexus for the currently claimed disability given the examiner's cogent rationale that the in-service intraarticular fracture of the second left proximal interphalangeal joint appears to have resolved without further complications and was in a different anatomical area than the current osteoarthritis of the first metatarsophalangeal joints.

Ultimately, the preponderance of evidence is against a finding that the Veteran's current foot conditions, other than status post fracture of the left second toe, are the result of disease or injury incurred in or aggravated by active service; or proximately due to, or aggravated by, a service-connected disability.  The vast majority of expert medical evidence in this case point to the conclusion that the current foot conditions, other than status post fracture of the left second toe, are most likely the result of excessive weight bearing due to obesity.  The expert medical evidence also establishes the Veteran's service-connected bilateral knee disability has not resulted in any additional weight or forces being exerted on the feet than would be applied if the disability were not present.  There is also no indication these conditions have progressed beyond their baseline level of severity.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for a bilateral foot disability, other than status post fracture of the left second toe, must be denied.  See Gilbert, supra.














(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 30 percent rating, but no higher, for GERD, effective January 16, 2001, is granted.

Entitlement to service connection for PTSD and major depression is granted.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a bilateral foot disability is denied.



____________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


